PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,822,408
Issue Date: 2020 Nov 03
Application No. 16/063,152
Filing or 371(c) Date: 15 Jun 2018
Attorney Docket No. A-2013-US-PCT 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “PETITION AND FEE FOR REQUESTING RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR § 1.705(b)” filed January 4, 2021, requesting that the Office correct the patent term adjustment (PTA) from 30 days to 43 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On November 3, 2020, the Office determined that patentee was entitled to 30 days of PTA. 

On Monday, January 4, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 43 days, accompanied by the petition fee. 

DECISION

Upon review, the Office finds that patentee is entitled to 43 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(c)(10) for an amendment or other paper filed after the mailing of a notice of allowance.

 “A” Delay
 
The Office has determined that the period of “A” delay is 43 days.

The Office finds that “A” delay includes the following period(s):
A period of 43 days under 37 CFR 1.703(a)(1), beginning August 16, 2019 the day after the date that is fourteen months after the date the application commenced the national stage under 35 U.S.C. 371, and ending September 27, 2019, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed;

The total “A” delay is 43 days.

“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between the date the application commenced the national stage and issuance is 873 days, which is the number of days beginning June 15, 2018, the date the application commenced the national stage, and ending November 3, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.
 
The number of days beginning on the commencement date (June 15, 2018) and ending on the date three years after the filing date (June 15 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (873 days) is 873 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The “B” delay period runs is less than 3 years. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 0 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 0 day period pursuant to 37 CFR 1.704(c)(10), for the filing of an amendment under 37 CFR 1.312 or other paper (an IDS) filed after the mailing of a notice of allowance beginning August 8, 2020, the date the IDS was filed and ending on the date the Office mailed a paper in response (a corrected Notice of Allowability), or 13 days.
The Office initially assessed a 13 day period of applicant delay in connection with the filing of this paper. Patentee asserts that no delay is warranted because the IDS is accompanied by a statement in accordance with 37 CFR 1.704(d). Patentee’s argument is persuasive. Upon review, the IDS filed August 7, 2020 is accompanied by a transmittal letter containing a statement in accordance with 37 CFR 1.704(d). Therefore, no period of reduction is warranted. The 13 day period is removed and replaced with a 0 day period of reduction for applicant delay.

Applicant delay is 0 days.

OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
43 + 0 + 0 – 0 – 0 = 43 days

Patentee’s Calculation:

43 + 0 + 0 – 0 – 0 = 43 days

CONCLUSION

The Office affirms that patentee is entitled to forty-three (43) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 43 + 0 + 0 – 0 – 0 = 43 days.  

The fee set forth at 37 CFR 1.18(e) has been received.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by forty-three (43) days.


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination